APPEAL OF ANDREW H. SCHUBERT.Schubert v. CommissionerDocket No. 6667.United States Board of Tax Appeals4 B.T.A. 35; 1926 BTA LEXIS 2402; April 21, 1926, Decided Submitted February 24, 1926.  *2402 George D. Spohn, Esq., for the taxpayer.  Joseph K. Moyer, Esq., for the Commissioner.  *35  Before JAMES, LITTLETON, SMITH, and TRUSSELL.  This is an appeal from the determination of a deficiency in income tax for the calendar year 1922 in the amount of $235.30.  The taxpayer alleged that the Commissioner erred in determining that he received income in the sum of $838.75 in the year 1922 from the sale of certain saloon fixtures.  The Commissioner admitted that he determined such income and denied that he erred in doing so.  The appeal was submitted on the allegations in the petition and the admissions contained in the Commissioner's answer.  FINDINGS OF FACT.  The taxpayer is a resident and citizen of the State of Wisconsin.  In 1908 he purchased certain land in Madison for $4,000 and erected thereon a building, at a cost of $8,500, for use as a saloon.  At the same time he purchased certain saloon fixtures at a cost of $3,200.  The building and fixtures were used by the taxpayer and his lessees as a saloon from 1908 to 1917, and thereafter in the sale of soft drinks.  The land and building were sold in 1922.  The aforementioned fixtures were sold by*2403  the taxpayer to one Daggett, in 1913, for the sum of $2,200.  *36  The deficiency should be computed by excluding from income for the year 1922 the amount of $838.75 as the profit upon the sale in that year of saloon fixtures.  Order of redetermination will be entered on 15 days' notice, under Rule 50.